WHEELER, District Judge.
This importation was of waste pieces of cloth, composed of wool, cotton, and rubber, left over from the manufacture of waterproof garments. The wool cannot be profitably separated from the rubber. It was classified by the board of United States appraisers as “waste, not specially provided for,” under paragraph 472 of the tariff act of 1890. But paragraph 388 provided for a duty on noils, shoddy, top waste, stubbing waste, roving waste, ring waste, yarn waste, gametted waste, and all other wastes composed wholly or in part of wool. 'This waste is composed in part of wool, and falls within this description. It was none the less composed in part of wool because that part was not profitably available. Robertson v. Perkins, 129 U. S. 233, 9 Sup. Ct. 279. Decision reversed.